Citation Nr: 0126267	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-13 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic neck 
disability.

3.  Entitlement to service connection for cardiovascular 
disease including coronary artery disease (CAD), 
arteriosclerotic heart disease (ASHD), and hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sleeping 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1943 until March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The record does not contain competent medical diagnosis 
of PTSD.

2.  The record does not contain competent medical diagnosis 
of a chronic neck disability.

3.  A cardiovascular disorder was not manifested during 
active duty service or manifested to a degree of 10 percent 
within one year of separation from the veteran's active 
military service.

4.  An October 1947 rating decision denied service connection 
for a sleeping disorder; and a December 1987 rating action 
determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection.

5.  The additional documentation received concerning a 
sleeping disorder since the RO's December 1987 decision, 
includes VA and private medical records showing diagnoses of 
borderline obtrusive sleep apnea and history of narcolepsy; 
without associating the veteran's disorder with disease or 
injury in service.

6.  The evidence presented since the December 1987 rating 
decision is cumulative.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A chronic neck disability was not incurred in active 
military service.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  A cardiovascular disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The additional evidence received since the RO's December 
1987 denial of entitlement to service connection for a 
sleeping disorder is not new and material and the veteran's 
claim of entitlement to service connection for a sleeping 
disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during his 
tour of duty, and that those stressors brought on his PTSD.  
The symptoms include nightmares and flashbacks.  The veteran 
also contends that he has a chronic neck disability, a 
sleeping disorder, and cardiovascular disorders -- including 
coronary artery disease, arteriosclerotic heart disease, and 
hypertension -- as the result of his military service.  

At his September 1999 hearing he indicated that a Japanese 
prisoner-of-war had hit him in the neck with the butt of a 
rifle and that, since then he has suffered from neck and 
sleeping disorders.  The veteran also maintains that his 
diagnosed cardiovascular disorders are proximately due to his 
claimed PTSD.    

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The veteran was notified of this 
change of law in April 2001 and did not report the existence 
of or introduce any new evidence.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), as well as, supplemental 
statement of the case (SSOC) provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claims. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims have been collected for review.  VA has 
accorded the veteran VA examination and opinion in relation 
to his claims.   

The veteran reported that several medical records are 
missing.  The Board notes that service medical records dated 
in April 1945 refer to medical findings (hypotensive 
readings) reportedly taken in July 1944; however, these 
results are not documented in the record under a July 1944 
date.  When service medical records are presumed destroyed, 
the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule under 38 U.S.C.A. § 5107(b) is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

PTSD and Neck Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, precedent holdings of the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court) have provided guidance for the 
adjudication of claims for service connection for PTSD.  See 
e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Service connection for PTSD requires (1) A 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen, 10 Vet. App. at 138 (citing 38 C.F.R. 
§ 3.304(f)).  

Section 3.304(f) was revised in June 1999, during the 
pendency of this appeal.  As revised, 38 C.F.R. § 3.304(f) 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under 38 C.F.R. § 3.1(y) and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 

Formerly, 38 C.F.R. § 3.304(f) provided that if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 

In this case, the veteran does not reach the threshold 
requirement for service connection for PTSD or a neck 
disability, that is, evidence of current disability.  The 
veteran has provided no medical evidence to show current 
diagnoses of the claimed disorders.  Examination records 
dated as late as 2000 failed to document any diagnoses 
regarding PTSD or a neck disability.  VA examiners have 
considered his complaints and symptoms, however, there are no 
diagnoses of the claimed disabilities.  The veteran underwent 
extensive psychological testing and examination in January 
1999 and again in June 2000; the examiners determined that he 
did not meet the criteria for PTSD.  Moreover, the claims 
file contains VA outpatient records that date between 1996 
and 1998 as well as a June 2000 VA neurological examination 
report that are void of any complaints, report of treatment 
or diagnoses regarding a chronic neck disability.

The only evidence of record that suggests the presence of the 
claimed disabilities is the veteran's statements.  I find 
that his statements are not sufficient competent evidence of 
current disability.  The Court has held that "[i]n order for 
the veteran [to be granted service connection] . . . there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Under these circumstances, it cannot be found 
that these statements are competent to demonstrate the 
existence of the claimed disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.

Cardiovascular Disorders

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  In Allen, the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

As explained above, service connection has been denied for 
PTSD, therefore, the veteran's claim that his cardiovascular 
disorders are secondary to PTSD is moot.  While the veteran's 
contentions have primarily centered on service connection on 
a secondary basis, the claim must also be considered on a 
direct basis, that is, it must also be determined if any of 
these conditions may be directly related to the veteran's 
periods of active duty.  Cf. Combee v. Brown, 34 F. 3rd 1039 
(Fed. Cir. 1994) (veterans can establish service connection 
by showing that disease or malady was incurred during or 
aggravated by service, or presumptively under the Radiation 
Compensation Act).  

As noted above, to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, cardiovascular disease may be presumed 
to have been incurred in service if it is manifested to a 
degree of 10 percent or more during the first post service 
year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has weighed both the positive and negative 
evidence, and concludes that the preponderance of the 
evidence is against the claim for service connection for a 
cardiovascular disorder on a direct basis.

Initially, the Board notes that the veteran did not received 
inservice treatment for a cardiovascular disorder.  The 
veteran's service medical records are negative for complaints 
or findings of CAD, ASHD, or hypertension.  The report of the 
July 1943 physical examination conducted at entrance into 
military service shows a blood pressure reading of 118/70.  
In April 1945, the veteran was readmitted to the base depot 
due to complaints of excessive sleepiness.  The intake blood 
pressure reading was 108/80.  The report noted that in July 
1944, the veteran had hypotensive readings that ranged 
between 90/60 and 105/70.  He was transferred to the Fleet 
hospital for mental observation.  He was examined on May 1, 
1945, at the Fleet hospital.  The report noted his past 
history of moderately low basal metabolic rate.  It was noted 
that his blood pressure readings had increased since his last 
dismissal and ranged between 105/70 and 120/80.  After 
undergoing further diagnostic testing it was determined his 
tests were within normal limits and the examiner commented 
that it was a case of "plain inertia."  The February 1946 
discharge examination show that his blood pressure reading 
was 120/80 and his cardiovascular system was considered 
clinically normal.  

Further, the records do not show that he received treatment 
for any cardiovascular disorder within a year of service 
discharge.  In fact, the earliest evidence documenting a 
diagnosis of a cardiovascular disorder consists of VA medical 
records dated in May 1996 that disclose that the veteran had 
a history of CAD, status post percutaneous transluminal 
coronary angioplasty (PTCA) x 2 in 1995, last myocardial 
infarction (MI) in June 1995, PTCA of three segmental right 
coronary artery (RCA) lesions showing 99-100% obstruction of 
right coronary artery, mid-RCA, 90% distal RCA obstruction 
and 80 to 90% of innermost distal RCA obstruction.  It is 
significant that there was an extended period of time, 
approximately 49 years, between service discharge and the 
showing of his cardiovascular disabilities.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

Still further, the record does not contain any competent 
medical evidence showing that his cardiovascular disorders 
are related to service.  In fact, the veteran reported at his 
personal hearing that a VA physician told him that his 
cardiovascular disorders are related to his claimed PTSD.  
While clinical records from this VA facility does not contain 
such an opinion, even assuming such statements were made, as 
noted, service connection is not in effect for PTSD.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a 
cardiovascular disorder on a direct or secondary basis.  As 
discussed above, the veteran's service medical records are 
devoid of diagnoses of hypertension, CAD or ASHD.  Further, 
the record does not contain a diagnosis of a cardiovascular 
disorder within one year subsequent to service discharge, let 
alone, manifested to a degree of 10 percent within that year.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
cardiovascular disorder on either a direct or secondary 
basis.

New and Material Evidence

In an October 1947 decision, the RO denied service connection 
for a sleeping disorder.  In December 1987, the RO determined 
that the veteran had not submitted new and material to reopen 
a claim for service connection for a sleeping disorder.  As 
such, the veteran's claim may only be reopened and considered 
on the merits if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its October 1947 decision, the RO noted that sleeping 
sickness was not incurred in or aggravated by military 
service.  The service medical records relate that in April 
1945, the veteran was referred to the Fleet hospital after 
going to sleep on at least 2 occasions while on guard duty.  
He reported that his sleepiness began subsequent to a head 
injury that occurred when he was 14 years old.  After 
undergoing diagnostic testing in May 1945, it was determined 
his tests were within normal limits and the examiner 
commented that it was a case of "plain inertia."

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prove[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Evans, 9 Vet. App. at 283; Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: New 
and Material Evidence; Standard Definition," 55 Fed. Reg. 
19089 (1990).  New evidence is presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The claim must be reopened if all three tests are 
met.  

At the time of the December 1987 rating decision denying 
service connection for a sleeping disorder, the record 
contained private treatment reports dated in September 1982 
and November 1987 containing a diagnostic impression of 
narcolepsy.  

Records submitted after the December 1987 rating decision 
include written statements and testimony of the veteran, and 
VA treatment and examination records.  In regard to the 
veteran's statements and testimony, the Court has held that 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995), quoting Moray 
v. Brown, 7 Vet. App. 211, 214 (1993).  Here, the veteran 
seeks to reopen his claim for service-connection for a 
sleeping disorder by restating his previous assertions.  This 
is cumulative; it is not new.  Further, as noted above, the 
veteran does not have the medical training and experience to 
provide an opinion on a medical question of causation, 
therefore, his statements are not competent evidence on that 
question.  See Grottveit v. Brown, 5 Vet. App. 91 (1993). 

The additional clinical records simply show that the veteran 
is receiving treatment for mostly unrelated disabilities.  
The May 2000 fee-based examination report contains diagnoses 
of severe periodic leg movements in sleep with isolated leg 
jerks causing frequent arousal and borderline obstructive 
sleep apnea.  The April 2000 VA examination report shows that 
the veteran told examiners about his history of sleeping 
problems, and contains a diagnosis of history of narcolepsy.  
Significantly, however, the medical personnel did not link 
the veteran's sleeping disorder to military service.  
Although this medical evidence is new, and reports current 
diagnoses, this additional documentation only addresses the 
veteran's current medical condition, without commenting on 
the etiology of the veteran's sleeping disorder.  This 
evidence does not address or contradict the reasoning offered 
in support of the prior decision.  It has no bearing on the 
issue of service incurrence and, therefore, is not material.  
See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).  The 
Board's review does not disclose any evidence that is new.  
Since the veteran has not submitted new and material 
evidence, VA does not have jurisdiction to reopen the claim 
and consider it again.  38 U.S.C.A. §§ 5108, 7105.  See 
Barnett.


ORDER

Service connection for PTSD is denied.

Service connection for a neck disability is denied.

Service connection for a cardiovascular disorder is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a sleeping 
disorder, the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

